MOTION FOR REHEARING DENIED
JACOBSON, Judge.
On January 29, 1981, this court issued its opinion in the above matter reversing both the conviction of the defendant for sexual assault and an order revoking his probation based upon that conviction. In doing so, by a majority opinion, the court held that where the issue of whether the defendant had committed a subsequent criminal act which would justify a revocation of probation had been actually tried and litigated in the revocation proceedings and the state was unable to prove by a preponderance of the evidence that the defendant had committed the substantive act, the state was collaterally estopped from subsequently trying the defendant for this same crime.
In briefing this issue, neither counsel called to the court’s attention Rule 27.8(e),1 Rules of Criminal Procedure, and the court in its own research on this issue overlooked this rule. However, since the rule on its face seems to bear on the issue, the court believes that a supplemental opinion is in order to discuss the effect of that rule.
Rule 27.8(e) provides:
Before accepting an admission by a probationer that he has violated a condition or regulation of his probation, the *227court shall address him personally and shall determine that he understands the following:
******
(e) If the alleged violation involves a criminal offense for which he has not yet been tried, the probationer shall be advised, at the beginning of the revocation hearing, that regardless of the outcome of the present hearing, he may still be tried for that offense, and any statement made by him at the hearing may be used to impeach his testimony at the trial. (Emphasis added).
Arguendo, this rule could be construed to mean that if a probationer must be advised that he may be tried for the criminal offense “regardless of the outcome,” that as a matter of substantive law, a defendant can be tried for the criminal offense “regardless of the outcome,” a result contrary to that reached by a majority of this court in its original opinion.
Insofar as this rule attempts to encompass substantive legal rights, it is substantially correct. First, the rule is correct in its assumption that if the defendant’s probation is revoked based upon the commission of a subsequent criminal act, such a revocation does not bar a criminal trial based upon that same criminal action. People v. Vahle, 60 Ill.App.3d 391, 17 Ill.Dec. 620, 376 N.E.2d 766 (1978). This principle is conceded in our original opinion.
Second, the rule is correct in its assumption that for purposes of the double jeopardy clauses of the United States and Arizona Constitutions, a finding that defendant did not commit the offense giving rise to the revocation proceedings would not bar a subsequent prosecution for the same offense. Again, this principle is conceded in our original opinion.
Lastly, the rule is a correct statement of the substantive law that admissions of a probationer at a revocation hearing are, after appropriate warnings, admissible for the purpose of impeachment in a trial of the probationer on the substantive charge. See State v. Boyd, 128 Ariz. 381, 625 P.2d 970 (1981).
The question remains whether this rule is a correct statement of the law insofar as principles of collateral estoppel are concerned, principles upon which we relied in reversing this matter. The comments to this rule as it formerly appeared under Rule 27.7(c)(1), simply indicate that this warning “is to inform the probationer that, barring an agreement to the contrary, the revocation hearing does not prevent his prosecution on any charges arising out of the actions on which the revocation petition is based.” No citation authority is given for the committee comment. However, the comment is more substantively correct than the rule itself, given the setting in which the rule is to be applied — the admission of violation of the conditions of probation.2 As previously indicated, the law is clear that a finding that a probationer violated the terms of his probation by committing a subsequent criminal act, does not bar a criminal prosecution for that act.
It appears that former Rule 27.7(c) dealt with admissions and therefore should more properly have been included under Rule 27.8 which covered this subject matter. In accomplishing this technical change, the rule makers lifted the language of former Rule 27.7(c), including the terminology “regardless of the outcome of the present hearing,” which is simply not applicable to the determination of the voluntariness of an admission of violation of probation. If the probationer admits the commission of a subsequent criminal act, then only one outcome of that hearing, insofar as finding a violation of probation, can occur.
We therefore conclude that the phraseology “regardless of the outcome of the present hearing” is, in the context of the voluntariness of an admission, surplus-age.
*228In reaching this conclusion, we are mindful of A.R.S. § 12-109, which empowers the Supreme Court to promulgate rules to “regulate pleading, practice and procedure in judicial proceedings,” but “[t]he rules shall not abridge, enlarge or modify substantive rights of a litigant.”. To give literal effect to the rule language that “regardless of the outcome” of a revocation proceeding a probationer may be tried for the same offense which constituted the grounds for revocation would “abridge, enlarge or modify” what we have determined to be the substantive rights of the probationer.
By this supplemental opinion, the state’s motion for rehearing is denied.
HAIRE, P. J., concurs.

. The state’s motion for rehearing correctly points out that this rule was formerly contained in Rule 27.7(c)(1) but was deleted. The state failed to recognize, however, that Rule 27.-7(c)(1) was simply renumbered and moved to present Rule 27.8(e).


. This comment was echoed in former Rule 27.8, as promulgated in 1973, which simply required the court upon admission of violation to determine “whether the probationer understands that if the violation involves the commission of a criminal offense for which he has not yet been tried, he may still be tried for that offense . . . . ” Absent from this former rule is the troublesome language “regardless of the outcome. . . . ”